The Chancellor.
The relief which the complainant seeks by its bill is "from the effect of deliberate trespasses, which, he claims, is the transformation of the appearance of his land so that it misleads, and will mislead, those who officially view it in course of condemnation proceedings, as to the real value of the property and rights to be taken. The implication from the bill is that the trespasses immediately preceded the proceedings in condemnation, as though designed to prejudice them and give the aqueduct company an undue advantage, but that feature is eliminated by the explicit státement in the company’s answer, that the trespasses preceded the condemnation nearly two years and were committed while friendly negotiations were pending for the purchase of the rights and property desired by the company. The company admits that its trespasses were’deliberate, but it denies that the effect of the trespasses was or is to transform the appearance' of the complainant’s land so that its natural condition and advantages, as discernible by view prior to the trespasses, are not now manifest on view, and, by particular description of the character and extent of the trespasses, demonstrates the probable truth of its denial. In this denial it is also supported by the answer of the defendant commissioners.
It is needless to discuss the merit of the equity claimed, for, by this denial, so far as the present application is concerned, the case is reduced to one of mere trespass, without feature to invoke the interposition of a court of equity.
The facts upon which the equity must rest being explicitly denied by responsive answers, a preliminary injunction will not ordinarily be issued. The exception to that rule is where withholding the injunction will deprive the party of all relief in case he be finally successful, or subject him to some irreparable injury or peculiar hardship. I do not perceive danger of such a result in this case, for if the damages in the condemnation should be affected injuriously to the complainant by fraud of'the defendant company which cannot be defeated in those proceedings, I have little doubt as to the power of this court, on final hearing, to ascertain what the just sum to be paid should be and *46to compel the defendant company to pay its excess over the commissioners’ award. But the danger of such an event in the present condemnation proceedings is reduced to a minimum by the conditions that the defendant is alert to detect fraud, and the commissioners are empowered by the law under which they act to hear the parties interested and take evidence, and are not required to depend alone upon their view of the premises.
Upon this consideration I will discharge the order to show cause and deny the application for a preliminary injunction.